Matter of Sharon B. v Tiffany P. (2016 NY Slip Op 06880)





Matter of Sharon B. v Tiffany P.


2016 NY Slip Op 06880


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


1983

[*1]In re Sharon B., Petitioner-Respondent,
vTiffany P., Respondent-Appellant, Morris T., Respondent.


Neal D. Futerfas, White Plains, for appellant.
Bruce A. Young, New York, for respondent.
Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), attorney for the child.

Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about March 20, 2015, which, after a hearing, awarded sole physical and legal custody of the subject child to petitioner, unanimously affirmed, without costs.
Petitioner, the child's grandmother, demonstrated the requisite extraordinary circumstances to establish her standing to seek custody of the child (see Matter of Suarez v Williams, 26 NY3d 440 [2015]; Domestic Relations Law [DRL] § 72[2][a]). Contrary to respondent mother's argument, substantial evidence supports the court's determination that petitioner, not respondent, cared for the child on a daily basis beginning in his infancy and that the child resided in her home for more than 10 years, nearly his entire life. Respondent's 28-month incarceration for selling drugs — during which time the child resided in petitioner's home — is alone enough to constitute extraordinary circumstances under DRL § 72(2) (see Suarez, 26 NY3d at 451).
The record also supports the court's determination that it is in the child's best interests to be in petitioner's custody (see Matter of Bennett v Jeffreys, 40 NY2d 543 [1976]). Petitioner has supported the child and provided a stable and loving home where he is thriving, while respondent is at this point unable to do so (see Matter of Ruth L. v Clemese Theresa J., 104 AD3d 554 [1st Dept 2013], lv denied 21 NY3d 860 [2013]). The child is fully bonded with petitioner, and, by all accounts, she has provided him with excellent care. The court gave the appropriate weight to the testimony of petitioner and the child's social worker, the reports of the forensic evaluator, and the [*2]child's own wishes in coming to its determination.
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2016
CLERK